Citation Nr: 0119353	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  00-22 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
August 1983 rating decision that denied an evaluation in 
excess of 50 percent for anxiety neurosis, traumatic neuroma 
and thrombophlebitis of the right arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from May 1971 to 
October 1973.

This appeal to the Board of Veterans Appeals (Board) arises 
from an October 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that determined 
that an unappealed August 1983 rating decision did not 
contain CUE.


FINDINGS OF FACT

1.  The evidence of record at the time of the August 1983 
rating decision shows the veteran demonstrated minimally 
symptomatic right arm scarring, due to sensitivity, swelling 
and paresthesias and no more than moderate occupational and 
social impairment due to anxiety neurosis.

2.  The unappealed August 1983 rating decision was not 
consistent with governing legal authority in that it failed 
to assign a separate rating for distinct, compensable 
manifestations residual to a right arm neuroma and 
thrombophlebitis, but was consistent with governing legal 
authority and supported by the evidentiary record in denying 
an evaluation in excess of 50 percent for anxiety neurosis 
associated with traumatic neuroma and thrombophlebitis of the 
right arm.


CONCLUSIONS OF LAW

1.  The unappealed August 1983 rating decision was clearly 
and unmistakably erroneous to the extent it not assign a 
separate rating for physical manifestations; the August 1983 
rating decision was not clearly and unmistakably erroneous in 
denying more than a 50 percent rating for psychiatric 
manifestations of disability.  38 U.S.C. § 4005(c) (1982); 
38 C.F.R. § 19.192 (1983) [38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.105, 20.1103 (2000)].

2.  The criteria for a separate evaluation of no more than 10 
percent for scarring of the right arm were met at the time of 
the August 1983 rating decision.  38 C.F.R. §§ 4.132, 4.118 
(1983).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new law 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  The new law contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This is so because the requirements of the 
new law have already been satisfied.  By the statement of the 
case furnished the veteran, the RO has notified him of the 
laws and regulations governing the adjudication of CUE 
claims.  The RO has also afforded the veteran opportunity to 
submit argument in support of his claim.  Insofar as the 
determination of CUE must be based on the evidence and law of 
record at the time of the decision in question, there is no 
duty to obtain additional evidence on the matter.  
Adjudication of this appeal, without referral to the RO for 
initial consideration under the new law, thus poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).


Factual Background

Service medical records disclose that the veteran had a 
longitudinal scar of the right arm secondary to septic 
thrombophlebitis sustained in January 1972.  He subsequently 
underwent Z-plasty revision of an elbow contracture and later 
had excision of a traumatic neuroma beneath the scar.  He 
developed persistent symptoms of pain and paresthesias 
emanating from the scar.  A June 1973 medical board 
determined that the veteran was unfit for further military 
service because of neuritis and traumatic neuromata of the 
right medial antebrachial cutaneous nerve.

A VA psychiatric examination was conducted in November 1973.  
The impression was mild neurosis anxiety reaction secondary 
to old right upper extremity injury.  General examination at 
that time showed no limitation of arm motion, no neurologic 
defect of the right upper arm and no physical presence of a 
neuroma, with a scar resulting in no functional impairment.  

In a decision dated in February 1974, the RO established 
service connection for residuals of a traumatic neuroma and 
thrombophlebitis of the right arm and for anxiety reaction 
and assigned separate 10 percent evaluations.

On VA psychiatric examination in September 1974, the 
physician noted that the veteran was clearly showing symptoms 
of anxiety neurosis that could be secondary to a scar of the 
right upper extremity.  Physical examination revealed some 
painful scarring in the ulnar nerve distribution.  In July 
1977, the assessment on VA examination was psychoneurosis, 
anxiety reaction, with multiple conversion symptoms.  

A VA neurologic examination was performed in September 1974.  
The diagnosis was traumatic injury to the right ulnar nerve 
with possible neuroma formation.  The veteran's right arm 
pain was attributed to causalgia.  

In a rating decision dated in November 1974, the RO increased 
the rating assigned to residuals of a traumatic neuroma to 30 
percent.

Subsequent VA neurologic examinations reflect complaints and 
findings of pain, weakness and sensory loss of the right 
upper extremity, attributed to post-operative status of 
removal of a neuroma.  A December 1974 psychiatric report 
indicates the veteran had neurosis, anxiety reaction, 
moderate to severe.  In a report dated in March 1975 a 
neurologist indicated the veteran had a neurotic reaction 
secondary to pain.

Psychiatric evaluation was performed in July 1977 by a 
private physician.  The veteran reported he was unemployed at 
the time.  He complained of arm and back pain.  He was fully 
oriented and answered questions relevantly and coherently, 
without evidence of overt anxiety, deviation of thought 
content, hallucinations or delusions.  Neurologic examination 
was stated to be normal.  The physician commented the veteran 
appeared unable to maintain employment and had not been 
successful in obtaining education benefits.  The diagnosis 
was psychoneurosis, anxiety reaction with mild and multiple 
conversion symptoms resulting in mild economic and social 
inadaptability.

In a rating decision dated in October 1977, the rating 
assigned to anxiety reaction was increased to 30 percent.

VA examination in March 1978 revealed moderate anxiety 
reaction.  The history portion includes note that the veteran 
had to quit courses in job training due to problems getting 
along with others.  The veteran reported an inability to 
continue working as a maintenance man due to pain in his 
shoulder.  Examination revealed no evidence of thought 
disorder, hallucinations, delusions, memory loss or 
impairment in insight or judgment.  Physical examination at 
that time revealed no swelling in the scar areas and the 
examiner opined there were no apparent residuals of the 
thrombophlebitis.

At the time of examination in April 1979, the veteran was 
noted to be anxious.  The examiner opined the veteran was not 
psychotic and that his adjustment in the community was fair.  
The veteran was not delusional, evidenced no hallucinations, 
and was fully oriented.  Neurologic examination was negative 
except for some impaired sensation in the finger and hand of 
the right upper extremity.  

In a rating decision dated in May 1979, the RO increased the 
rating assigned to anxiety neurosis to 50 percent.

On VA neurologic examination in May 1980, the examiner 
commented that the veteran had reactive depression, and there 
was evidence of sensory loss and strength loss in the ulnar 
distribution over the right arm, which was probably post-
traumatic and post-surgical after surgery for neuromas.  The 
examiner opined the veteran suffered from causalgic pain in 
the same area.

A VA psychiatric examination was performed in May 1980.  The 
veteran related that he was a carpenter by trade and had last 
worked in 1978; since that time, he had been unable to hold 
any job because of disability involving the right arm and 
hand.  He indicated that, after service, he had felt very 
nervous and had been unable to handle the pressure of going 
to school.  He stated that he had quit several jobs because 
of anxiety associated with physical problems.  On mental 
status interview, the veteran's thought processes were 
organized.  There was no evidence of hallucinations or 
delusions.  Memory for recent and remote events was adequate.  
The veteran was in contact with reality.  The examiner 
commented that the veteran showed social and particularly 
industrial inadaptability, because of his physical problem 
and also because of his anxiety reaction.  The assessment was 
that gainful employment was very doubtful.  The diagnosis was 
moderate anxiety reaction, chronic, associated with physical 
problems.  Essentially the same findings and diagnosis were 
recorded on a VA psychiatric examination, performed in July 
1981, by the same physician who had examined the veteran in 
May 1980.

In a rating decision dated in October 1980, the RO combined 
ratings for anxiety neurosis and residuals of traumatic 
neuroma/thrombophlebitis of the right arm and assigned one 70 
percent rating followed by a 50 percent rating.  The RO 
terminated the total rating based on individual 
unemployability effective December 31, 1980.

VA enrollment certifications, signed in June 1981 and in 
August 1981 by an official at Bryant and Stratton Business 
Institute, show that the veteran was pursuing an associate 
degree in business administration.  He was enrolled for full-
time study from June 1981 to August 1981.

The report of VA examination dated in July 1981 shows minimal 
residual swelling and paresthesias in the scar area of the 
veteran's right arm.  Psychiatric examination resulted in a 
diagnosis of a moderate degree of anxiety reaction associated 
with physical problems.

Of record is a March 1983 report of a VA counseling 
psychologist.  It was observed that the veteran was well-
oriented; however, thinking was very confused with paranoid 
material.  Affect was labile with frequent tearfulness.  The 
veteran stated that he was attending Bryant and Stratton, but 
was failing his courses.  The assessment was that the veteran 
was unemployable and was not suitable for training or 
schooling.  The psychologist believed that the veteran was 
sufficiently impaired in activities of daily living to be 
unemployable.

The veteran was afforded a neuropsychiatric examination by VA 
in June 1983.  He reported that, at times, he felt anxious.  
He indicated that he was irritable and had some difficulty 
falling asleep.  It was noted that the veteran was unemployed 
and was showing some social and industrial inadaptability due 
to problems with his right upper extremity and due to chronic 
anxiety symptoms.  He believed that he was unemployable; 
however, he was attending school and was taking courses in 
business administration and accounting.  His last job was in 
1978, building fireplaces, a job at which he worked for about 
20 weeks.  The examiner observed that all sensation was 
intact, except for the region of the right ulnar nerve 
distribution.  Reflexes were within normal limits.  General 
medical examination revealed sensitivity along the veteran's 
right arm scar, without additional functional loss in the 
form of motion limitation or paralysis.

On mental status interview, in June 9183, the veteran was in 
excellent contact with reality.  He was showing a chronic 
moderate degree of anxiety symptoms; periodically, he showed 
some depressive symptoms, but he was not depressed currently.  
The veteran was relevant and coherent.  He was not delusional 
and did not respond to hallucinations.  Insight, judgment and 
reasoning were adequate.  He was oriented to time, place and 
person.  Memory was intact.  The diagnosis on Axis I was 
generalized anxiety disorder, moderate, chronic.  

A VA enrollment certification, signed in June 1983 by an 
official at Bryant and Stratton Business Institute, shows 
that the veteran was pursuing an associate degree in business 
administration.  He had enrolled for full-time study from 
September 1982 to May 1983 and for 3/4 time study from May 1983 
to August 1983.

A VA neurologic examination was performed in June 1983.  No 
dysfunction of the right hand was detected.  Motor inspection 
showed adequate tone and strength of muscle groups.  Sensory 
inspection revealed a complaint of numbness in the symmetric, 
brisk reflexes except for hyporeflexia (+3/+5) of the right 
biceps.

Associated with the record in December 1999 was a statement 
from Dr. Smith, who related that he had first seen the 
veteran in August 1983.  The physician stated that the 
veteran was a very disturbed individual.  The assessment was 
that the veteran was totally disabled.  Also added to the 
record in December 1999 were statements from associates and 
family members, some dated during the period from April 1983 
to May 1983, and others undated.  Statements were 
cumulatively to the effect that the veteran experienced 
constant pain, and was paranoid, depressed and irrational.  
The associates and family members believed that the veteran 
was unable to work and totally disabled.


Legal Criteria

CUE

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
U.S. Court of Veterans Appeals (Court) propounded a three- 
pronged test to determine whether CUE was present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error..."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Court 
continued to state that:

"If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger."  Id.

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo at 44; see 
also Russell, supra.  Furthermore, any breach by VA of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error because such a breach creates only an 
incomplete record rather than an incorrect one.  Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994).

Laws Extant in 1983

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C. § 1155 ; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2.  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

A 50 percent rating is warranted for generalized anxiety 
disorder where the ability to establish or maintain effective 
or favorable relationships with people is substantially 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in severe industrial impairment.  A 70 percent 
rating is warranted where the ability to establish and 
maintain effective or favorable relationships with people is 
seriously impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is pronounced impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating is warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  There must be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  The veteran must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9400.

When two diagnoses, one organic and the other 
psychophysiologic or psychoneurotic, are presented covering 
the organic and psychiatric aspects of a single disability 
entity, only one percentage evaluation will be assigned under 
the appropriate diagnostic code determined by the rating 
board to represent the major degree of disability.  38 C.F.R. 
§ 4.132, Note (4).

Scars that are superficial, poorly nourished and with 
repeated ulceration, or, scars that are superficial, tender 
and painful on objective demonstration, a 10 percent rating 
is warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  Higher evaluations are warranted for additional 
functional loss of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet certain specified percentage standards.  
38 C.F.R. § 4.16(b).

Analysis

By rating decision of August 1983, the RO denied a rating 
greater than 50 percent for anxiety neurosis and residuals of 
traumatic neuroma and thrombophlebitis of the right arm, 
evaluated as one disability.  The veteran was informed of 
that adverse determination by letter dated in September 1983; 
he submitted a timely notice of disagreement as to the 50 
percent rating assigned and the RO issued a statement of the 
case; however, the record does not timely reflect receipt of 
a formal appeal to the Board after issuance of the statement 
of the case.  See 38 C.F.R. §§ 20.200, 20.302 (2000).  As 
such, the August 1983 decision became final, 
38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 (1983), and 
remains final absent a finding of CUE or receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.105, 3.156(a), 20.1103 (2000).

The Board first notes that in the April 2001 informal hearing 
presentation, the veteran's representative appears to raise 
the matter of whether CUE exists in the October 1980 rating 
decision that terminated the veteran's entitlement to a total 
disability rating based on individual unemployability and 
merged the rating assignments of anxiety with residuals of a 
right arm neuroma with thrombophlebitis.  However, the RO 
adjudicated that question in a rating decision dated in May 
1995 and found that such claim was not valid.  The RO 
properly notified the veteran of that determination and of 
his appellate rights.  He did not appeal and that rating 
decision became final.  38 C.F.R. § 20.1103.  Once a claim of 
CUE in a specific decision has been adjudicated, any future 
claims of CUE in the same decision are res judicata.  See 
Norris v. West, 11 Vet. App. 219 (1998), citing Olson v. 
Brown, 5 Vet. App. 430, 433 (1993).  Accordingly, there will 
be no further discussion of the propriety of the October 1980 
termination of the veteran's total rating based on 
unemployability herein, or the combination under one rating 
of the veteran's right arm/psychiatric disabilities at that 
time.

Otherwise, the veteran's representative argues that the 
August 1983 rating decision was clearly and unmistakably 
erroneous for not granting a rating greater than 50 percent 
for a disability classified as anxiety neurosis and residuals 
of traumatic neuroma and thrombophlebitis of the right arm.  
The representative includes allegations that the RO ignored 
the provisions of 38 C.F.R. § 4.16(b), which apply to 
assignment of a total rating based on individual 
unemployability, specifically pointing to a March 1983 report 
from a counseling psychologist demonstrated that the veteran 
was unemployable and was not suitable for training or 
schooling because of anxiety and paranoid thinking.  The 
representative also suggests that separate ratings were 
warranted insofar as the evidence showed physical 
manifestations of right arm disability separate and apart 
from the psychiatric aspects of the veteran's disability at 
the time of the August 1983 rating decision.

The Board emphasizes that entitlement to a total rating based 
on unemployability pursuant to 38 C.F.R. § 4.16(b) was not 
itself an issue adjudicated by the RO when it entered its 
August 1983 rating decision.  Nor was that matter raised by 
the record in that the veteran had failed to perfect an 
appeal relevant to the termination of such benefit, and, 
further insofar as the veteran did not again raise the 
question or meet the percentage criteria under 38 C.F.R. 
§ 4.16(a) at the time of the August 1983 rating decision.  
Rather, the issue before the RO in August 1983, was 
entitlement to a rating greater than 50 percent for anxiety 
neurosis and residuals of traumatic neuroma and 
thrombophlebitis of the right arm, based on the results of a 
recent VA examination.  Accordingly, the focus of the Board's 
current inquiry into whether there was CUE in the August 1983 
rating decision is whether decision-makers applied the proper 
laws and regulations to the facts extant in August 1983 with 
respect to the proper rating assignment(s) for the disability 
in question.

The Board will begin with the psychologic aspect of the 
veteran's disability.  The evidence of record in August 1983 
included various reports from mental health practitioners.  A 
March 1983 VA counseling psychologist's report indicates that 
the veteran displayed paranoid thinking, and, it was the 
counseling psychologist's assessment that the veteran was 
unemployable.  However, that assessment was based, in part, 
on the veteran's account that he was then failing courses he 
was taking at a business school.  In fact, the record shows 
that in June 1983, the veteran was then enrolled in college-
level courses at a business school and pursuing a degree 
program.  It appears that there had been at least some change 
for the better, when the veteran's academic status in June 
1983 is compared with his academic status in March 1983.  

Furthermore, the veteran's business school attendance, with 
the objective of obtaining a degree, evidences goal direction 
and steps toward career preparation.  This is evidence from 
which it could reasonably be inferred that the veteran, at 
the time of the June 1983 psychiatric examination, retained a 
significant degree of industrial adaptability that he was not 
unemployable.  Moreover, the overall level of severity of the 
psychoneurotic component of the veteran's right 
arm/psychiatric disorder was found to be no more than 
moderate in degree by multiple competent physicians, to 
include in 1983.

The record before the RO in August 1983 contained the 
assessments of relatively recent VA psychiatric examinations 
of June 1980 and July 1981.  Both of these examinations 
showed that the psychoneurotic component of the veteran's 
right arm/psychiatric disorder was no more than moderate in 
degree.  Paranoid thinking was not demonstrated on either of 
these examinations, or at the time of examination in June 
1983.  The Board is aware that the VA psychiatrist, who 
conducted both the June 1980 and July 1981 examinations, 
commented that gainful employment was very doubtful.  That 
assessment was based largely on the veteran's history of 
having not worked for several years and of having been unable 
to attend school.  However, the Board again finds it 
noteworthy that the veteran, at least at the time of the July 
1981 examination, was enrolled in a business school program.  

Further, the reports of the VA psychiatrist, who examined the 
veteran in May 1980 and July 1981, and of the VA 
psychiatrist, who examined the veteran in June 1983, are much 
more detailed and comprehensive than the March 1983 report of 
the VA counseling psychologist.  The psychiatrists, all of 
whom had the opportunity of observing the veteran during the 
mental status interview, found no evidence of paranoid 
thinking, in contrast to a single, and less thorough 
examination by the counseling psychologist, which led to a 
finding of paranoid thinking.  The RO assigned greater 
probative value to the assessments and clinical findings of 
the examining psychiatrists than to the in part contrary 
assessments and clinical findings of the counseling 
psychologist.

Statements from Dr. Smith and from associates and family 
members were submitted in support of the current claim.  
However, none of those statements was of record at the time 
the RO entered its decision and therefore may not be 
considered in deciding the CUE issue.  

In all, a reasonable basis in the form of multiple, competent 
medical opinions and vocational rehabilitation evidence 
existed for the RO's determination, in August 1983, that the 
psychoneurotic component of the veteran's right 
arm/psychiatric disorder was productive of no more than 
substantial social or severe industrial impairment, 
consistent with the 50 percent evaluation assigned, and that 
the veteran was not rendered completely disabled from 
employment by virtue of the psychiatric component of his 
disability so as to warrant assignment of a 50 or 100 percent 
rating under 38 C.F.R. § 4.132.  

In effect, the veteran's allegation of CUE is actually an 
expression of disagreement with how the evidence was weighed 
by the RO in 1983.  Such cannot be the basis of CUE.  See 
Russell, supra.  There is no indication that an error was 
committed which is undebatable, or about which reasonable 
minds could not differ, and no indication that the RO wrongly 
applied governing law or considered the wrong facts in 
arriving at its determination that no more than a 50 percent 
rating was warranted for the psychiatric aspect of the 
veteran's disability.  The Board concludes that, in that 
respect, the August 1983 rating decision was in accordance 
both with the evidence of record at the time and with 
controlling legal criteria relating to assignment of 
increased ratings.

The Board continues to note that the RO, in August 1983, 
appears to have deemed the psychiatric portion of the 
veteran's disability more prevalent and thus assigned only 
one rating, following 38 C.F.R. § 4.132, Note (4).  In this 
particular case, however, although medical evidence documents 
causalgia of the right upper extremity associated with 
anxiety neurosis, the evidence of record in August 1983 also 
includes objective, clinical evidence of symptomatic scarring 
of the right upper extremity.  Examination reports show that 
in addition to subjective complaints of neurologic-type pain 
not supported by negative neurologic testing, the veteran, in 
fact, manifested slight swelling, touch sensitivity and 
paresthesia over the scar on his right arm.  No other 
functional loss, such as actual nerve paralysis, or 
musculoskeletal limitations were shown by the competent 
evidence of record in August 1983.  Nevertheless, the 
manifestations of swelling, sensitivity and paresthesia over 
the right arm scar are separate and distinct from the 
psychophysiologic problems of causalgic pain with anxiety.  

None of the competent evidence of record in August 1983 
dissociates symptomatic scarring from the veteran's post-
operative neuroma and thrombophlebitis, or refutes the 
existence of actual right arm pathology.  Thus, in that 
regard the governing laws were not correctly applied to the 
facts considered by the RO at the time of the August 1983 
decision.  The law extant at that time provided for one 
rating only where a single disability entity is diagnosed 
both as an organic and a psychophysiologic disease entity, 
not where two separate disability entities were present.  
Further, the law extant in August 1983 provides that 
symptomatic scarring warrants assignment of a maximum 10 
percent rating absent, as in this case, evidence of 
additional functional loss of the part affected.  38 C.F.R. 
§ 4.118.  Accordingly, the August 1983 decision was clearly 
and unmistakably erroneous in not assigning a separate 10 
percent rating.


ORDER

CUE not having been committed in an August 1983 rating 
decision denying an evaluation in excess of 50 percent for 
anxiety neurosis, that portion of the appeal is denied.

The August 1983 decision was clearly and unmistakably 
erroneous in failing to assign a separate, 10 percent 
evaluation for symptomatic scarring of the right upper 
extremity; to that extent only, and as subject to the laws 
and regulations governing the payment of monetary awards, the 
appeal is granted.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 

